Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 23 December 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Alliance off Boston December 23d 1781
                        
                        We are Going to Sail, My dear friend, and the last Account I Hear from the shore, the first one I Am to Give
                            in Europe is a New success of General Grene—fort Anne and 300 men taken, the Ennemy litteraly
                            Reduced to Charlestown and Savahna Will Make a pretty Paragraph in the French Gazette—I Will Make it My Business to Work
                            about the Thing You Must Naturally Wish—God Grant I May Have Soon the pleasure to Serve Under Your orders and Render you
                            the little Services that a friendly Heart Can offer to A Respected Commander—As the time of My Stay in france is not
                            limited, I Wish you May Have sent Burnet—My Best Compliments Waït on the Gentlemen of Yr family, St Clair, Lee, and my
                            other friends—Congress Have Been pleased to Approve of the Conduct of the troops I Had the Honor to Command—Which
                            testimonies the General promised He would forward to our Brave Pennsylvanians—Adieu, My dear General, Most Respectfully
                            and affectionately Your friend
                        
                            Lafayette

                        
                    